


Exhibit 10.7
SECOND AMENDMENT
TO THE
PLUM CREEK PENSION PLAN


The Plum Creek Pension Plan (“Plan”), as amended and restated effective
January 1, 2012 (“2012 Restatement”), is amended as follows, pursuant to Section
12.1 of the Plan, effective as indicated below:


1.
Section 1.32 Partner, in Part A, and Section 1.26 Partner, in Part B, are each
amended effective September 16, 2013, by deleting the first sentence, in its
entirety, and replacing it with the following:

“Partner” means a person who is not a Spouse and who is a same-sex domestic
partner of a Participant, if the Participant has submitted an affidavit to the
Pension Committee, in the form required by the Pension Committee, in which the
Participant establishes that the Participant and the domestic partner are
either:
(a)
registered with a state as domestic partners; or

(b)
not registered with a state as domestic partners, but:

(i)
are of the same sex;

(ii)
have been in an established domestic partnership for at least six months;

(iii)
are the sole domestic partner of each other and intend to remain so
indefinitely;

(iv)
live together and intend to do so indefinitely;

(v)
are jointly responsible for each other’s welfare and common financial
obligations;

(vi)
are not legally married to anyone else;

(vii)
are not related by blood to a degree that would prohibit legal marriage; and

(viii)
are of at least the age of legal consent in the state in which they live.



2.
Section 1.27 Hour of Service, in Part A, is amended effective December 7, 2013,
by replacing the table thereunder, with the following table:



Acquired Company
Acquisition Date
Participation Date
Riverwood International Corporation
October 17, 1996
October 18, 1996
Canfor USA
May 31, 1998
June 1, 1998
S.D. Warren
November 12, 1998
November 13, 1998
Escanaba Timber LLC
November 15, 2005
November 16, 2005
MeadWestvaco Corporation
December 6, 2013
December 7, 2013



3.
Section 1.48 Year of Service, in Part A, is amended effective December 7, 2013,
by replacing the table thereunder, with the following table:







--------------------------------------------------------------------------------




Acquired Company
Acquisition Date
Participation Date
Riverwood International Corporation
October 17, 1996
October 18, 1996
Canfor USA
May 31, 1998
June 1, 1998
S.D. Warren
November 12, 1998
November 13, 1998
Escanaba Timber LLC
November 15, 2005
November 16, 2005
MeadWestvaco Corporation
December 6, 2013
December 7, 2013



4.
Section 2.1 Eligibility for Participation, in Part A, is amended effective
December 7, 2013, by replacing the table thereunder, with the following table:



Acquired Company
Acquisition Date
Participation Date
Riverwood International Corporation
October 17, 1996
October 18, 1996
Canfor USA
May 31, 1998
June 1, 1998
S.D. Warren
November 12, 1998
November 13, 1998
Escanaba Timber LLC
November 15, 2005
November 16, 2005
MeadWestvaco Corporation
December 6, 2013
December 7, 2013
The Timber Company*
October 6, 2001
October 7, 2001





IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed on this 16th day of December, 2013.


 
 
PLUM CREEK TIMBERLANDS, L.P.


By PLUM CREEK TIMBER I, L.L.C.,
Its General Partner
 
 
 


/s/ Christine Wiltz
 
By: /s/ David W. Lambert
Witness
 
David W. Lambert
Senior Vice President and
Chief Financial Officer







